Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement on Form S-8 of Lakeland Financial Corporation of our report dated March 4, 2013 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting appearing in the Annual Report on Form 10-K of Lakeland Financial Corporation for the year ended December 31, 2012. /s/Crowe Horwath LLP Crowe Horwath LLP Indianapolis, Indiana July 8, 2013
